        Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK




    SYLVIA SANTOS,                                        Civil Action No. 6:19-CV-403[BKS/TWD]

                         Plaintiff,                       COMPLAINT FOR DECLARATORY
                                                          AND INJUNCTIVE RELIEF
          v.

    ART.COM, INC., and DOES 1-5,

                         Defendant.


               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

         Sylvia Santos, by and through undersigned counsel, seeks a permanent injunction requiring

a change in Art.com, Inc.’s (“Defendant”) corporate policies to cause its website to become, and

remain, accessible to individuals with visual disabilities. In support thereof, Plaintiff respectfully

asserts as follows:

                                         INTRODUCTION

         1.      In a September 25, 2018, letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

         The Department [of Justice] first articulated its interpretation that the ADA applies
         to public accommodations’ websites over 20 years ago. This interpretation is
         consistent with the ADA’s title III requirement that the goods, services, privileges,
         or activities provided by places of public accommodation be equally accessible to
         people with disabilities. 1



1
      See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice,
to Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at
       Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 2 of 17



         2.      Sylvia Santos is legally blind. In 2007, she received her Associates Degree from

 Sullivan County Community College in Travel & Tourism. In 2010, she received her Bachelor

 of Science Degree from Buffalo State College in Hospitality & Administration. She currently

 works as a Call Center Customer Service Representative with Central Association for the Blind

 and Visually Impaired (CABVI) in Utica, NY. Today, she uses screen readers, including JAWS

 and Zoom Text, to navigate the internet.

        3.       Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

        The screen reading software uses auditory cues to allow a visually impaired user to
        effectively use websites. For example, when using the visual internet, a seeing user
        learns that a link may be “clicked,” which will bring her to another webpage,
        through visual cues, such as a change in the color of the text (often text is turned
        from black to blue). When the sighted user's cursor hovers over the link, it changes
        from an arrow symbol to a hand.

        The screen reading software uses auditory—rather than visual—cues to relay this
        same information. When a sight impaired individual reaches a link that may be
        “clicked on,” the software reads the link to the user, and after reading the text of
        the link says the word “clickable.”…Through a series of auditory cues read aloud
        by the screen reader, the visually impaired user can navigate a website by listening
        and responding with her keyboard.

Id. at *6-7. 2

        4.       Defendant is a retailer that sells art and posters “to connect people with art they

LOVE.” 3


https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last
accessed March 7, 2019).
2
         See American Federation for the Blind, Screen Readers, available at
http://www.afb.org/prodBrowseCatResults.aspx?CatID=49 (last accessed March 7, 2019)
(discussing screen readers and how they work).
3
  See https://www.facebook.com/art.com/ (last accessed March 7, 2019).
                                                  2
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 3 of 17



       5.      Consumers may purchase Defendant’s products and access other brand-related

content and services at www.art.com (“Website”).

       6.      In addition to researching and purchasing Defendant’s products and services from

the comfort and convenience of their homes, consumers may also use Defendant’s Website to

contact customer service by phone and instant messenger, review important legal notices like

Defendant’s Privacy Policy and Terms and Conditions, track online orders, and more.

       7.      Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

       8.      Unfortunately, Defendant denies approximately 8.1 million 4 Americans who have

difficulty seeing access to its Website’s goods, content, and services because the Website is largely

incompatible with the screen reader programs these Americans use to navigate an increasingly

ecommerce world.

       9.      Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation: (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted



4
        Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in the
U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA (Jul.
25, 2012), available at https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-
134.html (last accessed March 7, 2019) (“About 8.1 million people had difficulty seeing, including
2.0 million who were blind or unable to see.”).
                                                  3
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 4 of 17



individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       10.     By failing to make its Website available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives blind

and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.

       11.     Because Defendant’s Website is not and has never been accessible, and because

upon information and belief Defendant does not have, and has never had, an adequate corporate

policy that is reasonably calculated to cause its Website to become and remain accessible, Plaintiff

invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring:

       a) that Defendant retain a qualified consultant acceptable to Plaintiff (“Web
          Accessibility Consultant”) who shall assist it in improving the accessibility of
          its Website, including all third party content and plug-ins, so the goods and
          services on the Website may be equally accessed and enjoyed by individuals
          with vision related disabilities;

       b) that Defendant work with the Web Accessibility Consultant to ensure that all
          employees involved in website and content development be given web
          accessibility training on a biennial basis, including onsite training to create
          accessible content at the design and development stages;

       c) that Defendant work with the Web Accessibility Consultant to perform an
          automated accessibility audit on a periodic basis to evaluate whether
          Defendant’s Website may be equally accessed and enjoyed by individuals with
          vision related disabilities on an ongoing basis;

       d) that Defendant work with the Web Accessibility Consultant to perform end-
          user accessibility/usability testing on at least a quarterly basis with said testing
          to be performed by humans who are blind or have low vision, or who have
          training and experience in the manner in which persons who are blind use a
          screen reader to navigate, browse, and conduct business on websites, in addition
          to the testing, if applicable, that is performed using semi-automated tools;

       e) that Defendant incorporate all of the Web Accessibility Consultant’s
          recommendations within sixty (60) days of receiving the recommendations;

                                                    4
Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 5 of 17



f) that Defendant work with the Web Accessibility Consultant to create a Web
   Accessibility Policy that will be posted on its Website, along with an e-mail
   address, instant messenger, and toll free phone number to report accessibility-
   related problems;

g) that Defendant directly link from the footer on each page of the Website, a
   statement that indicates that Defendant is making efforts to maintain and
   increase the accessibility of its Website to ensure that persons with disabilities
   have full and equal enjoyment of the goods, services, facilities, privileges,
   advantages, and accommodations of the Defendant through the Website;

h) that Defendant accompany the public policy statement with an accessible means
   of submitting accessibility questions and problems, including an accessible
   form to submit feedback or an email address to contact representatives
   knowledgeable about the Web Accessibility Policy;

i) that Defendant provide a notice, prominently and directly linked from the footer
   on each page of the Website, soliciting feedback from visitors to the Websites
   on how the accessibility of the Website can be improved. The link shall provide
   a method to provide feedback, including an accessible form to submit feedback
   or an email address to contact representatives knowledgeable about the Web
   Accessibility Policy;

j) that Defendant provide a copy of the Web Accessibility Policy to all web
   content personnel, contractors responsible for web content, and Client Service
   Operations call center agents (“CSO Personnel”) for the Website;

k) that Defendant train no fewer than three of its CSO Personnel to automatically
   escalate calls from users with disabilities who encounter difficulties using the
   Website. Defendant shall have trained no fewer than 3 of its CSO personnel to
   timely assist such users with disabilities within CSO published hours of
   operation. Defendant shall establish procedures for promptly directing requests
   for assistance to such personnel including notifying the public that customer
   assistance is available to users with disabilities and describing the process to
   obtain that assistance;

l) that Defendant modify existing bug fix policies, practices, and procedures to
   include the elimination of bugs that cause the Website to be inaccessible to users
   of screen reader technology;

m) that Plaintiff, his counsel and its experts monitor the Website for up to two years
   after the Mutually Agreed Upon Consultant validates the Website are free of
   accessibility errors/violations to ensure Defendant has adopted and
   implemented adequate accessibility policies. To this end, Plaintiff, through his
   counsel and its experts, shall be entitled to consult with the Web Accessibility
   Consultant at their discretion, and to review any written material, including but



                                          5
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 6 of 17



             not limited to any recommendations the Website Accessibility Consultant
             provides Defendant.

       12.       Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. To evaluate whether an inaccessible website has been rendered

accessible, and whether corporate policies related to web-based technologies have been changed

in a meaningful manner that will cause the website to remain accessible, the website must be

reviewed on a periodic basis using both automated accessibility screening tools and end user

testing by disabled individuals.

                                   JURISDICTION AND VENUE

       13.       The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       14.       Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life.

       15.       Defendant’s participation in the Commonwealth hinges, in significant part, on New

York consumers, like Plaintiff, accessing its Website and purchasing Defendant’s products.

Unlike, for example, a winery that cannot sell and ship wine to consumers in certain states,

Defendant purposefully avails itself of the benefits and advantages of operating an online business

open 24/7/365 to New York residents.

       16.       As described in additional detail below, Plaintiff was injured when she attempted

to access Defendant’s Website from her home in Utica, New York, but encountered barriers that

denied her full and equal access to Defendant’s online services.

       17.       Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the


                                                   6
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 7 of 17



judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        18.     Plaintiff is and, at all times relevant hereto, has been a resident of Oneida County,

New York. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        19.     Defendant is a Delaware corporation with its principle place of business at 2100

Powell Street, 13th Floor, Emeryville, California, 94608-1803.

        20.     The true names and capacities, whether individual, corporate, or otherwise, of

Defendants Does 1 through 5, are currently unknown to Plaintiff. Plaintiff is informed and

believes, and based thereon alleges, that each of the Defendants designated herein as a Doe is

legally responsible in some manner for the events and happenings referred to herein and caused

injury and damage proximately thereby to Plaintiff as hereinafter alleged. Plaintiff will seek leave

of court to amend the Complaint to reflect the true names and capacities of the defendants

designated hereinafter as DOES when their identities have been determined. ‘

        21.     Plaintiff is informed and believes, and based thereon alleges, that at all times

mentioned herein, each of the Defendants was the agent, servant, employee, alter-ego, co-venturer,

and co-conspirator of each of the remaining Defendants, and was at all times herein mentioned,

acting within the course, scope, purpose, and with the consent, knowledge, ratification, and

authorization of such agency, employment, joint venture, and conspiracy.

                           FACTS APPLICABLE TO ALL CLAIMS

        22.     While the increasing pervasiveness of digital information presents an



                                                   7
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 8 of 17



unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.

                                DEFENDANT’S ONLINE CONTENT

       23.     Defendant’s Website allow consumers to research and purchase Defendant’s

products from the comfort and convenience of their own homes and arrange for home delivery.

       24.     The Website also enable consumers to contact customer service by phone and

instant messenger, review important legal notices like Defendant’s Privacy Policy and Terms and

Conditions, track online orders, and more.

       25.     Consumers may use the Website to connect with Defendant on social media, using

sites like Facebook, Twitter, Instagram, Pinterest, Google+, and YouTube.

                                    HARM TO PLAINTIFF
       26.     Plaintiff attempted to access the Website from her home in Utica, New York.

Unfortunately, because of Defendant’s failure to build its Website in a manner that is compatible

with screen reader programs, Plaintiff is unable to understand, and thus is denied the benefit of,

much of the content and services she wishes to access on the Website.

       27.     Plaintiff attempted to access Defendant’s Website using JAWS.

       28.     JAWS (Job Access with Speech) is a computer screen reader program for Microsoft

Windows that allows blind and visually impaired users to read the screen wither with a text-to-

speech output or by a refreshable Braille display.

       29.     Unfortunately, as a result of visiting Defendant’s Website from Utica, New York,

and from investigations performed on her behalf, Plaintiff found Defendant’s Website to be largely

                                                 8
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 9 of 17



unusable due to various barriers that deny her full and equal access to Defendant’s online content

and services. For example:

               a.      Defendant’s Website does not provide text equivalents for non-text

elements. Providing text alternatives allows information to be rendered in a variety of ways by a

variety of users. A person who cannot see a picture, logo, or icon can have a text alternative read

aloud using synthesized speech. A person who cannot hear an audio file can have a text alternative

displayed so she can read it. For example, buttons throughout Defendant’s website lack alternative

text describing their purpose. Users who perceive content visually will likely recognize the

Shopping Cart icon throughout and understand that by clicking this icon, Defendant will redirect

them to Defendant’s online checkout platform. Unfortunately, these icons are not labeled. For

example, the “continue” button when making a purchase does not receive focus when tabbing the

webpage. As a result, when Plaintiff hovers over it, her screen reader fails to provide any audio.

As a result, Plaintiff is less likely than others to activate or “click” this button, blocking her from

completing an online purchase.




                                                  9
     Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 10 of 17



               b.      Defendant’s Website fails to provide alternative text for content whose

meaning depends on consumers perceiving visual cues. For example, consumers who perceive

content visually will notice that many products available for purchase on Defendant’s website

include two prices. One price—a higher price—appears in strikethrough font. The other—a lower

price—does not. These users will likely infer that the price appearing in strikethrough font is the

“old” or “original” price, while the price appearing in regular font is the “new” or “sale” price.

Unfortunately, Plaintiff’s screen reader cannot identify the meanings of these two fonts so that she

can make an informed decision. Instead, Plaintiff hears two prices for the same product, and cannot

determine what they signify with any certainty, like different quantities, colors, sizes, or in this

case, sales. This confusion prevents Plaintiff from making informed purchasing decisions and

increases the odds she will abandon the purchase process without making a selection at all.

               c.      Defendant’s Website does not allow Plaintiff access to the price of what is

being ordered and the breakdown of the Order. The role of the Order Summary is not defined on

the Website which causes Plaintiff to be unaware of the Subtotal, Item Savings and Total.




                                                10
     Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 11 of 17




               d.      Defendant’s Website does not allow accessibility to the Update button.

Plaintiff is able to change the quantity of the item but cannot click the Update button making it

impossible to change the quantity of the item(s) purchased.




               e.      Defendant’s Website does not include sufficiently descriptive labels or

instructions when content requires a user to submit information or activate particular features.

Without these instructions, screen reader users cannot fully navigate the Website.

               f.      Defendant fails to position important information and content before the

page scroll. As a result, screen reader users cannot access this information without first performing

an interaction or tabbing through large amounts of content unnecessarily. Placing important

elements before the page scroll also helps ensure that elements are placed in a consistent and

predictable location, which also assists people with low vision.

       30.     These barriers, and others, deny Plaintiff full and equal access to all of the services

the Website offers, and now deter her from attempting to use the Website. Still, Plaintiff would

like to, and intends to, attempt to access the Website in the future to research the products and

services the Website offers, or to test the Website for compliance with the ADA.

       31.     If the Website was accessible, i.e. if Defendant removed the access barriers

described above, Plaintiff could independently research and purchase Defendant’s products and

                                                 11
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 12 of 17



access its other online content and services.

           32.   Though Defendant may have centralized policies regarding the maintenance and

operation of its Website, Defendant has never had a plan or policy that is reasonably calculated to

make its Website fully accessible to, and independently usable by, individuals with vision related

disabilities. As a result, the complained of access barriers are permanent in nature and likely to

persist.

           33.   The law requires that Defendant reasonably accommodate Plaintiff’s disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

           34.   Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

  DEFENDANT’S KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
           35.   Defendant has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

           36.   Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

           THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

           37.   There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

           38.   While DOJ has rulemaking authority and can bring enforcement actions in court,

                                                  12
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 13 of 17



Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        39.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        40.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Website, and (b) whether

Plaintiff can access the content and services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

        41.     The assertions contained in the previous paragraphs are incorporated by reference.

        42.     Defendant’s Website is a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Otter Products, 280 F.Supp.3d 293, n.4 (“Several

courts have held that a website can be treated as a public accommodation under Title III of the

ADA.”); see also 1-800 Flowers.com, 2018 WL 839381, *1 (“Defendant does not dispute that its

websites are places of public accommodation subject to regulation by Title III of the ADA.”).

        43.     In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff with full and equal

access to its Website, it has violated the ADA.

         44.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and
                                                  13
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 14 of 17



services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

        45.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

        46.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

        47.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time: as technology advances, [ ] accommodations

should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163

(9th Cir. 2011).

       48.     By failing to provide its Website’s content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title III, including without

limitation:

               (a)        denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website;



                                                   14
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 15 of 17



                (b)     affording individuals with visual disabilities access to its Website that is not

equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        49.     Defendant has violated Title III by, without limitation, failing to make its Website’s

services accessible by screen reader programs, thereby denying individuals with visual disabilities

the benefits of the Website, providing them with benefits that are not equal to those it provides

others, and denying them effective communication.

        50.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website to be made available without

consideration of consumers who can only access the company’s online goods, content, and services

with screen reader programs.

        51.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendant’s Website or result in making the Website different, but

enables individuals with visual disabilities to access the Website Defendant already provides.

        52.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.



                                                   15
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 16 of 17



        53.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

        54.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for:

        (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Website is fully accessible to, and independently usable by, individuals

with visual disabilities;

        (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Website into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Website is fully accessible to, and independently usable by, blind individuals, and which further

directs that the Court shall retain jurisdiction for a period to be determined to ensure that Defendant

has adopted and is following an institutional policy that will in fact cause it to remain fully in

compliance with the law—the specific injunctive relief requested by Plaintiff is described more

fully in paragraph 11 above.

        (C)     Payment of actual, statutory, and punitive damages, as the Court deems proper;

        (D)     Payment of costs of suit;

        (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see Access



                                                  16
      Case 6:19-cv-00403-BKS-TWD Document 1 Filed 04/03/19 Page 17 of 17



Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11)

(“Plaintiffs, as the prevailing party, may file a fee petition before the Court surrenders jurisdiction.

Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 559

(1986), supplemented, 483 U.S. 711 (1987), and Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir.

1984), the fee petition may include costs to monitor Defendant’s compliance with the permanent

injunction.”); see also Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-

01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191) (same);

        (F)     Whatever other relief the Court deems just, equitable and appropriate; and

        (G)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

Dated: April 3, 2019                            Respectfully Submitted,

                                                /s/ Benjamin J. Sweet
                                                Benjamin J. Sweet
                                                ben@sweetlawpc.com
                                                THE SWEET LAW FIRM, P.C.
                                                186 Mohawk Drive
                                                Pittsburgh, PA 15228
                                                Phone: (412) 742-0631

                                                Jonathan D. Miller (To be admitted Pro Hac Vice)
                                                jonathan@nshmlaw.com
                                                Jennifer M. Miller (To be admitted Pro Hac Vice)
                                                Jennifer@nshmlaw.com
                                                NYE, STIRLING, HALE & MILLER, LLP
                                                33 W. Mission Street, Suite 201
                                                Santa Barbara, CA 93101
                                                Phone: (805) 963-2345

                                                Counsel for Plaintiff Sylvia Santos




                                                  17
